 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 342 NLRB No. 33 
398 
Community Health Services, Inc. d/b/a Mimbres 
Memorial Hospital and Nursing Home 
and United Steelworkers of 
America, District 12, 
Subdistrict 2, AFLŒCIO, CLC.  
Cases 28ŒCAŒ
16762, 28ŒCAŒ17278, and 28ŒCAŒ17390 
June 30, 2004 
DECISION AND ORDER 
BY MEMBERS 
LIEBMAN
, SCHAUMBER, AND 
MEISBURG
 On May 13, 2002, Administrative Law Judge Lana H. 
Parke issued the attached d
ecision.  The Respondent filed 
exceptions and a supporting brief.  The General Counsel 
filed an answering brief. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 
affirm the judge™s rulings,
1 findings, and conclusions and 
to adopt the recommended Order. 
The judge™s recommended Order includes a direction 
that the Respondent, on request, bargain with the Union.  
The Respondent excepts, contending that the issuance of 

a bargaining order is not supported by the record. 
We agree with the judge, for the reasons set forth in 
Caterair International
, 322 NLRB 64 (1996), that an 
affirmative bargaining order is warranted as a remedy for 
the Respondent™s unlawful refusal to bargain with the 
Union in this case.  We adhere to the view, reaffirmed in 

Caterair
, that an affirmative ba
rgaining order is ﬁthe 
traditional, appropriate remedy for an 8(a)(5) refusal to 
bargain with the lawful coll
ective-bargaining representa-
tive of an appropriate unit of
 employees.ﬂ  Id. at 68. 
In several cases, however, the U.S. Court of Appeals 
for the District of Columbia Circuit has required that the 
Board justify, on the facts 
of each case, the imposition of 
such an order.  See, e.g., 
Vincent Industrial Plastics v. 
NLRB, 209 F.3d 727 (D.C. Cir. 2000); 
Lee Lumber & 
Bldg. Material v. NLRB
, 117 F.3d 1454, 1462 (D.C. Cir. 
                                                          
 1 In her decision, the judge denied Respondent™s motion to recon-
sider her ruling denying Respondent access to witness Sanchez™ witness 
statements that were given in prep
aration for the hearing in an earlier 
proceeding (Mimbres Memorial Hospital
, 337 NLRB 998 (2002)).  
Members Schaumber and Meisburg believe that in cases such as this 

one where the witness gave testimon
y in an earlier proceeding in an-
other case involving the same parties,
 and the facts of the two cases are 
related, the judge should have revi
ewed the requested witness state-
ments from the earlier proceeding 
in camera
 to determine their rele-
vance to the instant proceeding.  Ho
wever, since Respondent™s attorney 
had reviewed the witness statemen
ts during the earlier hearing and 
therefore presumably had knowledge of their contents, but failed to 
make an offer of proof in the instan
t proceeding as to the specific rele-
vance of those witness statements 
to the instant proceeding, Members 
Schaumber and Meisburg find that 
Respondent was not prejudiced by 
the judge™s denial of its motion to reconsider her ruling. 
1997); and 
Exxel/Atmos v. NLRB
, 28 F.3d 1243, 1248 
(D.C. Cir. 1994).  See also 
Marion Hospital Corp. v. 
NLRB, 321 F.3d 1178 (D.C. Cir. 2003) (enforcing bar-
gaining order).  In 
Vincent
, the court summarized its re-
quirement that an affirmative bargaining order ﬁmust be 
justified by a reasoned analysis that includes an explicit 
balancing of three considerations: (1) the employees™ 

Section 7 rights; (2) whether other purposes of the Act 
override the rights of employees to choose their bargain-
ing representatives; and (3) whether alternative remedies 

are adequate to remedy the violations of the Act.ﬂ  209 
F.3d at 738. 
Although we respectfully disagree with the court™s re-
quirement for the reasons set forth in 
Caterair
, we have 
examined the particular fact
s of this case as the court 
would require and find that 
a balancing of the three fac-
tors warrants an affirmative bargaining order.
2 (1)  An affirmative bargaining order in this case vindi-
cates the Section 7 rights of the unit employees who were 
denied the benefits of collective bargaining by the Re-
spondent™s refusal to recognize and bargain with the Un-

ion.  At the same time, an 
affirmative barg
aining order, 
with its attendant bar to raising a question concerning the 
Union™s continuing majority 
status for a reasonable time, 
does not unduly prejudice the Section 7 rights of those 
employees who may oppose continued union representa-
tion, because the duration of the 
order is no longer than is 
reasonably necessary to remedy the ill effects of the vio-
lation. 
(2)  An affirmative bargaini
ng order also serves the 
policies of the Act by fostering meaningful collective 
bargaining and industrial peace.  That is, it removes the 
Respondent™s incentive to continue to delay bargaining 
in the hope of further discouraging support for the Union.  
It also ensures that the Union will not be pressured by the 

Respondent™s withdrawal of recognition to achieve im-
mediate results at the barg
aining table following the 
Board™s resolution of its unfa
ir labor practice charges and 
issuance of a cease-and-desist order. 
(3)  A cease-and-desist orde
r, alone, would be inade-
quate to remedy the Respondent™s refusal to bargain with 

the Union in these circumst
ances because it would permit 
a decertification petition to be
 filed before the Respon-
dent has afforded the employ
ees a reasonable time to 
regroup and bargain through their representative in an 
                                                          
 2 Member Schaumber does not agree with the view expressed in 
Caterair International
, supra, that an affirmative bargaining order is 
ﬁthe traditional, appropr
iate remedy for an 8(a)(5) violation.ﬂ  He 
agrees with the U.S. Court of Appeals for the District of Columbia 

Circuit that a case-by-case analysis 
is required to determine if the rem-
edy is appropriate.  See 
Eden Gardens Nursing Home
, 339 NLRB 71, 
72Œ73 fns. 9 and 10 (2003).  On the facts of this case, Member 

Schaumber finds that a bargaining order is warranted. 
 MIMBRES MEMORIAL HOSPITAL & NURSING HOME
 399
effort to reach a co
llective-bargaining agreement.  Such a 
result would be particularly unfair here, in view of the 
Respondent™s repeated unfair 
labor practices in violation 
of its duty to bargain, including its unilateral change in 

the work schedule of Garry Kavanaugh, the Union™s 
committeeman and spokesperson in the bargaining unit, 
to include weekends, as well as Kavanaugh™s later sus-

pension.  Further, the Respondent was also found to have 
committed earlier violations of its duty to bargain with 
the Union in 
Mimbres Memorial Hospital
, 337 NLRB 
998 (2002), in which the Board withheld an affirmative 
bargaining order.  These unlawful actions, in their total-
ity, occurred over a period of
 2 years, for the better part 
of which the Respondent refused to recognize the Union 
and thereby prevented it from obtaining agreement on a 

contract.  All these unfair labor practices, particularly 
those that personally affected Kavanaugh, were likely to 
have a demoralizing impact on employees and increase 

employee disaffection from the Union.  We find that 
these circumstances outweigh
 the temporary impact the 
affirmative bargaining order will have on the rights of 

employees who oppose continued union representation. 
For all the foregoing reasons, we find that an affirma-
tive bargaining order with 
its temporary decertification 
bar is necessary to fully remedy the violations in this 
case.  We also reiterate the judge™s finding, which we 
affirm, that the Respondent failed to establish that, when 

it withdrew recognition, it had a reasonable uncertainty 
as to the Union™s majority status. 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge and 
orders that the Respondent, Community Health Services, 
Inc. d/b/a Mimbres Memorial Hospital and Nursing 
Home, Deming, New Mexico, its officers, agents, suc-

cessors, and assigns, shall take the action set forth in the 
Order. 
 Richard A. Smith, Esq.,
 for the General Counsel. 
Don T. Carmody, Esq., P.C., 
of Woodstock, New York, for the 
Respondent. Freddie Sanchez, 
of Tuscon, Arizona, for the Charging Party. 
DECISION STATEMENT OF THE 
CASE LANA H. PARKE, Administrative Law Judge.  This case was 
tried in Deming, New Mexi
co, on March 13, 2002, upon the 
General Counsel™s second conso
lidated complaint (complaint) 
issued October 16, 2001.
1  Upon charges filed by United Steel-
workers of America, District 12,
 Subdistrict 2, AFLŒCIO, CLC 
(the Union), the complaint alleges that Community Health Ser-
                                                          
 1 All dates are in 2001 unless otherwise indicated. 
vices, Inc. d/b/a Mimbres Memorial Hospital and Nursing 

Home (the Respondent) has failed and refused to recognize or 

to meet and bargain with the 
Union and has made unilateral 
changes in terms and conditions 
of employment of its employ-
ees represented by the Union in 
violation of Section 8(a)(5) and 
(1) of the Act. 
At the close of the General 
Counsel™s case, I granted the 
General Counsel™s motion to w
ithdraw complaint paragraphs 
6(a) through (d) and 7(b).  Although the General Counsel did 
not withdraw paragraphs 9 and 
10, inasmuch as those allega-
tions are underpinned by paragraphs 6 and 7(b), issues regard-
ing independent violations of Se
ction 8(a)(1) and violations of 
Section 8(a)(3) no longer exist. 
Issues 
1.  Did Respondent violate Sect
ion 8(a)(5) and (1) of the Act 
by failing and refusing to respond to oral and written requests 
of the Union to meet and bargain since March 28, 2000? 
2.  Did Respondent violate Sect
ion 8(a)(5) and (1) of the Act 
by refusing to recognize and bargain with the Union since 
March 28, 2000? 
3.  Did Respondent violate Sect
ion 8(a)(5) and (1) of the Act 
by taking the following unilateral actions: 
 (a) on January 31, modifying the shift schedules of its 
respiratory department employees? 
(b) on January 31, ceasing it
s policy of allowing week-
ends off for respiratory department employees? 
(c) on April 1, hiring non-bargaining unit employees to 
perform bargaining unit work? 
(d) on April 23, reducing the work hours of its full-
time employees? 
(e) on June 18, implementing an employee fingerprint-
ing policy? 
 4.  Did Respondent violate Sect
ion 8(a)(5) and (1) of the Act 
by suspending unit employee Garry Kavanaugh (Kavanaugh) 

pursuant to its unilateral implementation of an employee fin-
gerprinting policy?2 On the entire record,
3 including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by counsel for the General Couns
el and Respondent, I make the 
following FINDINGS OF FACT
 I.  JURISDICTION
 Respondent, a New Mexico cor
poration, operates a hospital 
and nursing home providing inpa
tient and outpatient medical 
care at its facility in Deming, New Mexico (the Facility), 

where, during a representative 12-month period ending Sep-
tember 25, 2000, it derived 
gross revenues in excess of 
$250,000 and purchased and receive
d goods valued in excess of $50,000 directly from points outside
 the State of New Mexico.  
                                                          
 2 The General Counsel does not seek
 reinstatement of Kavanaugh as 
a remedy of this alleged viola
tion of Sec. 8(a)(5) and (1). 
3 General Counsel™s unopposed motion to correct the transcript, 
dated May 2, 2002 is granted and received as GC Exh. 4. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 400 
Respondent stipulated and I find 
Respondent to be an employer 
engaged in commerce within the meaning of Section 2(2), (6), 
and (7) of the Act and the Union to be a labor organization 
within the meaning of Section 2(5) of the Act.
4 II.  ALLEGED UNFAIR LABOR PRACTICES
 A.  Relevant Credible Evidence 
Prior to March 13, 1996, Luna
 County, New Mexico (Luna 
County) owned and operated Mimbres Memorial Hospital 
Nursing Home (MMH).  On July 18, 1995, the Union was certi-
fied by the Public Employees 
Labor Relations Board of New 
Mexico (the New Mexico Board) as the exclusive collective-
bargaining representative in two units essentially described as:  

(1) service, maintenance and cl
erical positions, excluding tech-
nical and all other positions as we
ll as supervisory, managerial, 
confidential as those terms are defined under the [New Mexico 
Labor Relations] Act and [New
 Mexico Labor Relations] 
Board™s rules and regulations; (2
) technical, ex
cluding service, maintenance clerical, and all othe
rs as well as supervisory, 
managerial, confidential as t
hose terms are defined under the 
[New Mexico Labor Relations] 
Act and [New Mexico Labor 
Relations] Board™s rules and regulations.
5 On March 13, 1996, Respondent purchased MMH.  Since 
March 13, 1996, Respondent has c
ontinued to operate MMH in 
essentially unchanged form, at 
the same location, providing the 
same healthcare services.  Following its purchase of MMH, 
                                                          
 4 Where not otherwise noted, the findings herein are based on the 
pleadings, the stipulations of co
unsel, and/or unchallenged credible 
evidence.  Administrative Law Judge James L. Rose held a hearing on 

May 2 and 3, 2000 (the Rose hearing), involving the same Respondent 
and similar issues in Cases 
28ŒCAŒ15948 and 28ŒCAŒ16291.  On 
August 2, 2000, Judge Rose issued his decision, which is currently 

before the Board on exceptions.  In the instant hearing, Respondent 
adopted certain stipulations made in 
the Rose hearing.  Respondent also 
did not contest certain of Judge Rose™s findings, taking the position that 

the Board or a circuit court will reso
lve such issues as appropriateness 
of unit.  The findings herein reflect findings made by Judge Rose that 
are uncontested for purposes of this hearing. 
5 In its complaint, the General Counsel describes Respondent™s ap-
propriate units as follows: Unit A All service, maintenance and cler
ical employees employed by the 
Respondent, but excluding technical 
and all other positions as well 
as supervisory, managerial, confidential [employees] as those terms 

are defined under the Act and the 
Board™s rules and regulations. 
Unit B All technical employees employe
d by the Respondent, but ex-
cluding service, maintenance, clerical, and all other [employees] as 

well as supervisory, managerial, 
confidential [employees] as those 
terms are defined under the Act and the Board™s rules. 
 In its answer, Respondent denied the appropriateness of both units 
and in its brief refers to the units as
 ﬁforeign to Board health care law.ﬂ  
At the hearing, Respondent™s counsel stated that Respondent did not 
seek to litigate the appropriateness of 
the units in the instant proceeding 
any more than in the Rose hearing. 
 Neither party briefed the issue of 
appropriateness of the units in the Rose hearing.  As Respondent ad-
mits, the units designated in the co
mplaint are those certified by the 
New Mexico Board.  As the units pl
eaded in the complaint are substan-
tially the same as those historically 
certified, I conclude they are appro-
priate. Respondent employed as a majority of its employees individu-
als who were previously employees of Luna County at MMH. 
Following its purchase of MMH, Respondent recognized and 
bargained with the Union without achieving a final agreement.  
The last negotiating session was 
September 8, 1999.  On No-
vember 2, 1999, Respondent withdrew recognition of the Union 
because (1) no employee had ever become a member of the 
Union,6 (2) negotiations over a 4-year period produced no 
agreement, (3) substantial employ
ee turnover had occurred, (4) 
the Union had not communicated regularly with employees, 
and (5) the employee representati
ve of the Union had dealt with 
Respondent in the absence of uni
on officials.  Thereafter, Re-
spondent has at all times refused to bargain with the Union.
7 After Respondent withdrew rec
ognition, the Union kept in 
touch with Kavanaugh, union committeeman at Respondent.  
The Union did not otherwise communicate with unit employ-
ees.  Upon receipt of Judge Rose
™s decision, Freddie Sanchez 
(Sanchez), union staff representative responsible for the above 
units, by letter to Respondent™s
 attorney dated August 7, 2000, 
ﬁdemand[ed] to meet and bargain 
for a . . . contract.ﬂ  Begin-
ning with the August 7, 2000 letter through the date of the hear-ing, Sanchez wrote similarly wo
rded letters to Respondent ap-
proximately biweekly.  When 
Respondent made no reply, the 
Union filed the charge in Case 28ŒCAŒ16762 on September 25, 
2000.  At the hearing, counsel for Respondent stated that Re-
spondent did not respond to the Union™s letters on and follow-
ing August 7, 2000, ﬁbecause we™ve adopted a position which 
we had adopted before Admini
strative Law Judge Rose and 
now before Your Honor, and it™s just simply not acting in any 
manner inconsistent with that, so
 that some defacto claim could 
be made that we somehow, if anything, other than withdraw a 
recognition from the Union back in the Fall of 1999.ﬂ 
On January 31, Respondent modi
fied the shift schedules of 
its respiratory department empl
oyees (including unit employ-
ees) without prior notice to the 
Union and without affording the 
Union an opportunity to barg
ain about the modifications. 
Sometime in April, Respondent
 changed the work schedule 
of Kavanaugh to include weekend work without prior notice to 
the Union and without affording the Union an opportunity to 
bargain about Kavanaugh™s changed schedule. 
Sometime in April, Respondent reduced the hours of its res-
piratory department employee
s (including unit employees) 
from 40 hours per week to 32 to 36 hours.  Respondent did so 
without prior notice to the Union and without affording the 
Union an opportunity to bargain about the reductions. 
For at least the last 12 years, Respondent has employed on-
call or as-needed employees (PRN employees) in the respira-
tory and other departments to cove
r vacations, days off, or sick 
leave taken by regular employees.  Sometime in April, Respon-
dent hired additional PRN employees for the respiratory de-
partment without prior notice to the Union and without afford-
ing the Union an opportunity to bargain about the decision. 
                                                          
 6 The Union does not solicit employees as members until a collec-
tive-bargaining agreement is reached covering them. 
7 At the hearing, Respondent adopted the same positions regarding 
its withdrawal of recognition as it 
had before Judge Rose and in its 
exceptions to the Board.  MIMBRES MEMORIAL HOSPITAL & NURSING HOME
 401
On June 18, Respondent implem
ented an employee finger-
print policy for all employees, including unit employees, with-
out prior notice to the Union and without affording the Union 
an opportunity to bargain about 
the policy or its implementa-
tion.8 On July 2, Respondent suspe
nded Kavanaugh because he re-
fused to comply with Responde
nt™s fingerprinting policy im-
plemented on June 18. 
B.  Procedural Rulings 
Because the General Counsel withdrew all Section 8(a)(3) 
and independent 8(a)(1) allegation
s, his case in chief concluded 
earlier than anticipated.  At that time, Respondent™s attorney, 
Carmody, stated that Respondent
 had planned to present two 
witnesses in its case: Timothy Schmidt and Carol Schmoyer.  
However, Carmody would not pres
ent them if he could inter-
cept them in their travel to the hearing site.  When Carmody 
was unable to intercept the two witnesses, he requested the 
hearing be continued to the fo
llowing day when the witnesses 
would be available.  In an offe
r of proof, Carmody said he ex-
pected Schmidt and Schmoyer to testify, essentially, that Re-
spondent withdrew recognition in 1999 because it believed the 
Union had lost majority status.  
In its brief, Respondent asks me 
to reconsider my rejection of this offer of proof.  Respondent 

was afforded an opportunity to ar
gue loss of majority status as 
motivation for withdrawal of rec
ognition.  As I have fully con-
sidered that argument and supporting evidence, Respondent has 
not been prejudiced by my declining to continue the hearing for 
additional testimony on that question.  Accordingly, I reaffirm 
my prior ruling. 
At the hearing, pursuant to the 
Jenks 
rule
, Respondent™s at-
torney, Carmody, requested stat
ements of Sanchez obtained 
during investigation of the instant charges, which counsel for 
the General Counsel provided. 
 Respondent also requested 
statements obtained during investig
ation of the charges at issue 
in the Rose hearing, which had been provided to Carmody fol-
lowing Sanchez™ testimony in that proceeding.  As the prior 
statements were in the Region™s files in Phoenix, a trial delay 
would occur if they were to be obtained.  I ruled that the prior 
statements did not have to be
 produced as the only material 
contained therein that could rela
te to the subject matter of San-
chez™ testimony was the parties™ bargaining history, none of 
which was in dispute.  In its 
brief, Respondent requests that I 
reconsider my ruling, pointing out that Sanchez testified to the 
history of negotiations between the parties prior to the Rose 
hearing, to his attendance at the Rose hearing, and his motiva-
tion for filing the first of the charges considered herein.  Re-
spondent argues that Sanchez™ 
testimony brought the time pe-
riod covered by the earlier statements into issue, and therefore 
Respondent was entitled to review all statements of Sanchez 
prior to cross-examination.  
Except for undisputed historical 
background, all of Sanchez™ test
imony in the instant case re-
lates to conduct occurring after the 
Rose hearing.  It is clear 
from chronological overview alone that the prior statements 
                                                          
 8 A stipulation of the parties set th
e date of implementation as June 
18 although a memorandum to Respondent™s supervisors stating that 

supervisors were to notify employees of the fingerprinting policy is 
dated July 2. 
could not contain any information relating to the current allega-
tions, including Sanchez™ attendance at the Rose hearing, and 
his motivation for filing (on September 25, 2000), the first of 
the charges considered herein.  Accordingly, I reaffirm my 
prior ruling and deny Respondent™s motion to strike Sanchez™ 
testimony in the instant hearing. 
C.  Discussion 
1.  Refusal to respond to the 
Union™s requests to bargain and 
refusal to recognize and bargain with the Union 
The complaint alleges that Re
spondent failed and refused to 
respond to the Union™s oral and written requests to bargain and 
has refused to recognize and bargain with the Union since 

March 28, 2000.  As explained hereafter, I will only consider 
refusal-to-bargain conduct alleged to have occurred after the 
conclusion of the Rose hearing (May 3, 2000). 
There is no evidence of any specifi
c oral request to bargain since 
the Rose hearing concluded on May 3, 2000.  However, beginning 
August 7, 2000, the Union sent Respondent biweekly written re-
quests to meet and bargain.  Respondent admits receiving the Un-
ion™s letters and admits that it ha
s refused, and continues to refuse, 
to meet and bargain with the Union. Respondent™s failure to re-
spond to the Union™s demand letters on and after August 7, 2000 
constitutes a renewed refusal to bargain as well as a continuing 
refusal to bargain with the Union.  See 
Beachview Care & Reha-
bilitation Center,
 328 NLRB 278 (1999). 
With regard to the allegations of complaint paragraph 8(b), 
there is no dispute that Respondent
 has refused and is refusing 
to bargain with the Union.  Whatever may have been Respon-
dent™s posture or the evidence 
relating to withdrawal of Union 
recognition at the Rose hearing,
 Respondent now concedes that 
it has withdrawn recognition. 
As discussed below, I reject 
Respondent™s defense that it was 
not obligated to bargain with th
e Union because the Union had, 
since 1999, ceased to represent a majority of the unit employees. 
2.  Alleged unilateral changes 
It is clear that Respondent™s
 admitted unilateral modifica-
tions of the following employme
nt matters are material, sub-
stantial, and significant changes 
to unit wages, hours, and other 
terms and conditions of employment.
9  Accordingly, I find that 
Respondent violated Section 8(a
)(5) and (1) of the Act when it 
unilaterally made the following changes: 
 January 31Šrespiratory de
partment shift schedule 
modifications.  See 
Meat Cutters Local Union 189 v. 
Jewell Tea Co., 
381 U.S. 676, 691 (1965). 
AprilŠmodification of Mr. Kavanaugh™s work sched-
ule.  Ibid.
 AprilŠreduction in respiratory department employees™ 
hours.  Eugene Iovine, Inc.,
 328 NLRB 294 (1999). 
June 18Šimplementation of 
an employee fingerprint 
policy.  The polic
y presumably provides new grounds for 
discipline, thus impacting job security. 
Bath Iron Works 
                                                          
 9 NLRB v. Katz
, 369 U.S. 736 (1962); NLRB v. Borg-Warner Corp., 356 
U.S. 342 (1958); 
NLRB v. Dothan Eagle
, 434 F.2d 93 (5th Cir. 1970); in 
re Beverly Health and Rehabilitation Service
, 335 NLRB 635 (2001). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 402 
Corp., 
302 NLRB 898 (1991).  See 
Brimar Corporation, 
334 NLRB [1035] (2001). 
 With regard to Respondent™s April employment of PRN em-
ployees, it is not clear from the evidence that any change in past 
practice occurred.  Respondent has hired and used PRN employ-
ees since before the New Mexico Board™s 1995 unit certifica-
tions.  There is no evidence that 
the April hiring of PRN employ-
ees differed in any way from past procedures.  A continuation of 
a past practice is not a unilateral change in working conditions.  
KDEN Broadcasting Co.,
 225 NLRB 25 (1976), distinguished in 
Mackie Automotive Systems, 
336 NLRB 347 (2001).  Accord-
ingly, I conclude the General Co
unsel has not met his burden of 
proving that Respondent unilaterally hired PRN employees in 
violation of Section 8(a)(5) and (1) of the Act. 
3.  Suspension of Kavanaugh 
Since Respondent™s unlawfully implemented fingerprinting 
policy was a factor in the suspension of Kavanaugh, his suspen-
sion violates Section 8(a)(5) of the Act.  See 
Consec Security, 
328 NLRB 1201 (1999), citing 
Great Western Produce, 
299 NLRB 1004 (1990).
10 4.  Respondent™s defenses 
A.  As affirmative defenses, Re
spondent argues that litiga-
tion of the alleged unfair labor pr
actices is barred by Section 
10(b) of the Act, that the alleged unfair labor practices are de-
rivative of the earlier complain
t, are based upon facts known to 
the General Counsel at the time of the Rose hearing, are an 
attempt to litigate compliance issues related to Cases 28ŒCAŒ
15948 and 28ŒCAŒ16291 (covered in the Rose hearing) and 
deny Respondent™s due process.
  Essentially, Respondent ar-
gues that the General Counsel is precluded from litigating the 
instant issues because the General Counsel knew or should 
have known of the underlying facts at the time of the Rose 
hearing on May 2 and 3, 2000.  See 
Jefferson Chemical, 200 NLRB 992 (1972); 
Highland Yarn,
 310 NLRB 644 (1993). 
In his decision, Judge Rose 
considered whether Respondent 
had made unilateral changes in vi
olation of Section 8(a)(5) and 
(1) of the Act in the following areas and on the following dates: 
(1) absence and sick leave policy in April and October 1999, 
(2) overtime policy in April 1999,
 (3) increased pay rates for 
new hires beginning August 1999,
 (4) employee payment for 
training courses in August 1999, (5) creation of a new policy 
manual,11 and (6) policy changes pursuant to the new policy 
manual.12 As to Respondent™s alleged wi
thdrawal of recognition from 
the Union on March 23, 2000, Judge
 Rose concluded that al-
though certain letters from the Union to Respondent went unan-
swered, there was no evidence Respondent actually withdrew 
recognition.  Judge Rose sust
ained Respondent™s objection to 
the General Counsel™s motion to amend or clarify the complaint 
                                                          
 10 It is immaterial that the General Counsel does not intend to seek 
reinstatement of Kavanaugh.  
Consec Security, 
above. 
11 It is unclear from Judge Rose™s decision when the policy manual 
was created, but it appears to have been prior to April 2000. 
12 It is unclear from Judge Rose™s decision which specific policies 
were instituted or when.  Presumably
, the changes were made prior to 
the hearing dates of May 2 and 3, 2000. 
to allege a constructive withdraw
al of recognition.  Judge Rose 
found Respondent violated Section 
8(a)(5) only as to unilateral 
changes to its absence and sick leave policy, unspecified policy 
changes made prior to May 2, 2
000, and refusal to furnish in-
formation on March 23, 2000. 
For the most part, the complaint herein alleges that Respon-
dent violated the Act by conduct 
separate and disc
rete from that 
considered by Judge Rose.  Thus, the asserted unilateral 
changes are all alleged to have occurred in 2001, several 
months after Judge Rose™s deci
sion issued.  As to all 2001 con-
duct, the General Counsel clearly 
has not attempted to relitigate 
the same acts or conduct addressed in the Rose hearing.  See 
Beverly Health & Rehabilitation Services,
 332 NLRB 347 fn. 1 
(2000), where the Board quoted with approval the administra-
tive law judge™s conclusion that ﬁ
Jefferson Chemical
 is not 
meant to apply . . . [to] litigation spanning several years 
[where] the General Counsel pu
rsues the litigation in reason-
able, self-contained segments.ﬂ 
 Moreover, allegations pertain-
ing to conduct occurring after a trial are not barred under 
Jef-
ferson Chemical.  See 
New Surfside Nursing Home, 330 NLRB 
1146 (2000).  I conclude that Respondent™s affirmative de-
fenses regarding the alleged unilateral changes fail. 
As to the allegations of complaint paragraphs 8(a) and (b), 
there appears to be some over
lap between the allegations con-
sidered by Judge Rose and those in the instant complaint.  The 
complaint alleges at paragraph 8(a) that ﬁ[s]ince on or about 
March 28, 2000, and continuing to date, the Respondent has 
failed and refused to respond to numerous oral and written 
requests of the Union to meet and bargain with the Union as the 
exclusive collective-bargaining representative of the [unit em-
ployees].  The complaint further alleges at paragraph 8(b) that 
ﬁ[s]ince on or about March 28, 2000,
 the Respondent has failed 
and refused to recognize and bargain with the Union as the 
exclusive collective-bargaining representative of the [unit em-
ployees].ﬂ  For the period of March 28, 2000 through the date 
of the Rose hearing, the Genera
l Counsel either
 litigated, or 
knowingly failed to litigate, sim
ilar refusal to bargain allega-
tions.  This is apparently not a situation where the General 
Counsel exercised his discretio
n not to include conduct encom-
passed by a pending charge in the Rose complaint.  See 
Fron-tier Hotel, 
324 NLRB 1225 (1997).  Rather
, it appears to be an 
inadvertent attempt by the General Counsel to relitigate the 
same conduct in different cases,
 which the Board will generally 
not permit.  
Detroit Newspapers,
 330 NLRB 524 (2000). 
 Therefore, I have not considered conduct alleged to have oc-
curred before the close of the Rose hearing in finding that Re-
spondent violated Section 8(a)(5) 
and (1) of the Act.  Inasmuch 
as I have not considered conduct before May 4, 2000, in reach-
ing my decision, all conduct dea
lt with herein is within the 
relevant 10(b) period and does not overlap any of the Rose 
hearing allegations.  Accordin
gly, Respondent has not been 
denied due process. 
B.  Respondent contends it prop
erly withdrew recognition as 
it had a good-faith doubt of the Union™s majority status.  Re-
spondent™s withdrawal of recogn
ition was effected prior to the 
Board™s decision in 
Levitz, 
333 NLRB 717 (2001).  As 
Levitz
 is 
not to be applied retroactivel
y, the ﬁgood-faith uncertaintyﬂ 
standard explicated by the Supreme Court in 
Allentown Mack 
 MIMBRES MEMORIAL HOSPITAL & NURSING HOME
 403
Sales & Service v. NLRB, 
522 U.S. 359 (1998), is controlling in 
the analysis of this case.  See 
Horizon House Developmental 
Services, 337 NLRB 22 fn. 4 (2001). 
Respondent™s stated basis for a good-faith doubt of the Un-
ion™s majority status prior to its withdrawal of recognition are 
that: (1) no employee had ever become a member of the Union, 
(2) negotiations over a 4-year period had produced no agree-
ment, (3) substantial employee turnover had occurred, (4) the 
Union did not communicate with 
employees, and (5) the em-
ployee representative of the Union rather than union officials 
had dealt with Respondent.  Re
spondent™s reasons, neither sin-
gly nor collectively, are sufficient to establish that it had a 
good-faith reasonable uncertainty as to the Union™s continuing 
majority status when it withdrew
 recognition or that it now has 
a good-faith reasonable uncertainty. 
As to Respondent™s first basis, 
ﬁ. . . a showing that less than 
a majority of the employees in the union are members of the 
union is not the equivalent of 
showing lack of majority sup-
port.ﬂ  Bartenders Association of Pocatello,
 213 NLRB 651, 
652 (1974); Rodgers & McDonald Graphics,
 336 NLRB 836 
(2001).  That Board™s position in this regard is particularly apt 
where, as here, the Union does not solicit or encourage union 
membership in the absence of an agreement.  There is no evi-
dence that any unit employees ever sought to decertify the Un-
ion or otherwise expressed to Re
spondent their desire not to be 
represented by the Union. Resp
ondent™s first basis is without 
validity.  See 
Rodger & McDonald Graphics, 
above. 
Respondent™s second basisŠthe fact that extended negotia-
tions between Respondent and the Union have not produced a 
contractŠalso has no merit.  See 
Spillman Co., 
311 NLRB 95, 
95 (1993), enfd. 41 F.3d 1507 (6th Cir. 1994); 
Flex Plastics, Inc.,
 262 NLRB 651 (1982), enfd. 726 F.2d 272 (6th Cir. 1984). 
Respondent™s third basisŠthat 
substantial employee turn-
over has occurred is likewise un
persuasive.  The Board applies 
a presumption that newly hire
d employees support the union in 
the same proportion as the employees they have replaced, ab-

sent strong evidence to the contrary.  
NLRB v. Curtin Matheson 
Scientific, Inc., 
494 U.S. 775, 779 (1990); 
Kelly™s Private Car 
Service, 289 NLRB 30, 43 (1988).  Although the evidence 
shows significant employee turnover in the past several years, 
there is no credible evidence that the succeeding employees do 
not support the Union in the same proportion as the employees 
they replaced.  While the Gene
ral Counsel concedes that unit 
employees have not joined the Union, Respondent has not es-
tablished a basis for inferring that
 they do not want to be repre-
sented by the Union.  In addition to the Union™s policy of not 
encouraging membership in the absence of a contract, employ-
ees may have many reasons for wanting union representation, 
but not wanting to be union me
mbers.  Respondent has not 
presented any evidence that employees expressed dissatisfac-
tion with the Union.  The Board has made clear that ﬁin the 
absence of evidence that employees expressed dissatisfaction 
with the Union, the Respondent™s
 reliance on employee turn-
over fails.ﬂ  
Spillman Co., 
supra.  Accordingl
y, I find that em-
ployee turnover is not a sufficient basis for uncertainty. 
Respondent™s basis four and five
 are essentially that the Un-
ion™s inactivity supports a good-faith uncertainty.  Not only is 
Respondent™s argument unfounded in Board law,
13 it is disin-
genuous.  By refusing to bargain further with the Union and by 
withdrawing recognition, Responde
nt effectively vitiated the 
Union™s role as the representa
tive of unit employees.  Respon-
dent cannot now assert the Un
ion™s reduced representational 
profile as a defense to its refusal to bargain.  Moreover, the 
Union has consistently asserted
 its bargaining rights through 
NLRB litigation and through renewed written bargaining re-
quests, all of which negates the 
inference Respondent seeks to 
draw.  Spillman Co., above. Applying the 
Allentown Mack 
standard, I find that the evi-
dence on which Respondent relied is insufficient to establish 
that it had a good-faith reasonabl
e uncertainty as to the Union™s 
majority status at the time it refused to bargain further with the 
Union and withdrew recognition. 
C.  Respondent argues that as to the fingerprinting policy, 
New Mexico law requires fingerp
rinting of caregiver employ-
ees under the Caregivers Crimi
nal History Screening Act.
14  Respondent may have had no disc
retion in applying fingerprint-
ing procedures to certain of its 
employees.  It is, however, well 
settled Board law that although an employer may not be obli-
gated to bargain over certain ultimate decisions, the Act re-
quires that the employer afford a union the opportunity to dis-
cuss the impact and effects of 
the decision on bargaining unit 
employees.  This obligation is not voided by the fact that the 
bargaining, or some of it, may 
have to take place after imple-
mentation.  
Gannett Co., 333 NLRB 355 fn. 1 (2001).  There-
fore, this defense also fails. 
CONCLUSIONS OF 
LAW 1.  The following described units are appropriate for collec-
tive-bargaining purposes: 
 Unit A All service, maintenance and clerical employees employed by 
the Respondent, but excluding technical and all other posi-

tions as well as supervisory, 
managerial, confidential employ-
ees as those terms are defined under the New Mexico Labor 
Relations Act and the New Mexi
co Labor Relations Board™s 
rules and regulations. 
 Unit B All technical employees employed by the Respondent, but 
excluding service, maintenance,
 clerical, and all other em-
ployees as well as supervisory, managerial, confidential em-
ployees as those terms are defined under the New Mexico La-
bor Relations Act and the Ne
w Mexico Labor Relations 
Board™s rules and regulations. 
                                                          
 13 See 
Marion Memorial Hospital, 
335 NLRB 1016, 1018 (2001); 
Spillman Co., above. 
14 As requested by Respondent, I take administrative judicial notice 
of 29-17-2 to 29-17-5 NMSA, which provides, essentially, that New 

Mexico health care providers shall su
bmit a set of fingerprints of appli-
cants and caregivers to the New Mexi
co department of health for na-
tionwide criminal history screening 
pursuant to an applicant™s or care-
giver™s authorization for such nationw
ide criminal history screening.  
The term ﬁcaregiverﬂ would, by defi
nition, include some of the units™ 
classifications, and no caregiver may be employed by a care provider 

unless the caregiver first has submitted to a request for a nationwide 
criminal history screening prior to beginning employment. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 404 
 2.  At all material times, the Union has been the exclusive 
collective-bargaining representative of the units described 
above for the purposes of
 collective bargaining. 
3.  Respondent has engaged in 
unfair labor practices affect-
ing commerce within the meaning of Section 8(a)(5) and (1) 
and Section 2(6) and (7) of the Act by the following conduct: 
 (a) failing and refusing, since August 7, 2001, to re-
spond to written requests of the Union to meet and bargain 
regarding the above unit employees, 
(b) refusing to recognize and bargain with the Union 
regarding the above unit em
ployees since May 4, 2000, 
(c) unilaterally implementi
ng changed terms and con-
ditions of employment for 
employees employed in the 
above units during January 2001 through June 2001, 
(d) suspending Garry Kavanaugh on July 2, 2001. 
 4.  Respondent has not violated
 the Act as otherwise alleged 
in the complaint. 
REMEDY Having found that Respondent ha
s engaged in unfair labor 
practices within the meaning of 
Section 8(a)(5) and (1) of the 
Act, I find that it must be ordered to cease and desist and to 
take certain affirmative action designed to effectuate the poli-
cies of the Act. 
Since Respondent has refused to bargain with the Union about 
certain terms and conditions of 
employment of represented em-
ployees and has suspended an employee pursuant to its unlaw-
fully implemented fingerprint policy, I shall order Respondent to 
rescind its January 31, 2001 respir
atory department shift schedule 
modifications, its April 2001 modification of Garry Kavanaugh™s 
work schedule, its April 2001 reduction in respiratory department 
employees™ hours, its June 18 im
plementation of an employee 
fingerprint policy, and its susp
ension of Garry Kavanaugh pursu-
ant to the unlawfully implemented fingerprint policy.  Respon-
dent shall also make whole any em
ployee for any loss of earnings 
and other benefits suffered as a result of its unlawful actions 
computed as prescribed in 
Ogle Protection Service,
 183 NLRB 
682 (1970), plus interest as computed in 
New Horizons for the 
Retarded, 283 NLRB 1173 (1987). 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
15 ORDER The Respondent, Community Health Systems, Inc. d/b/a 
Mimbres Memorial Hospital and Nursing Home, its officers, 
agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Failing and refusing to recognize and bargain with the 
Union concerning the wages, hours, working conditions and 
other terms and conditions of em
ployment of employees in the 
following units: 
                                                           
 15 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-

mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
Unit A All service, maintenance and clerical employees employed by 
the Respondent, but excluding technical and all other posi-
tions as well as supervisory, 
managerial, confidential employ-
ees as those terms are defined under the New Mexico Labor 
Relations Act and the New Mexi
co Labor Relations Board™s 
rules and regulations. 
Unit B All technical employees employed by the Respondent, but 
excluding service, maintenance,
 clerical, and all other em-
ployees as well as supervisory, managerial, confidential em-
ployees as those terms are defined under the New Mexico La-
bor Relations Act and the Ne
w Mexico Labor Relations 
Board™s rules and regulations. 
 (b) Failing and refusing to res
pond to bargaining requests of 
the Union as the exclusive collective-bargaining representative 
of employees in the above units. 
(c) Unilaterally implementing changes in the terms and con-
ditions of employment of the 
above unit employees, including 
shift schedule modifications, weekend work schedule modifica-
tions, reduction in employee wo
rk hours, and employee finger-
printing policy implementation. 
(d) Suspending, or otherwise 
taking adverse action against 
any employee pursuant to any 
unlawfully implemented change 
in terms and conditions of empl
oyment of the above unit em-
ployees. 
(e) In any like or related manner interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. 
(a) On request, bargain with the Union as the exclusive rep-
resentative of the employees in
 the above appropriate units 
concerning terms and conditions of employment and, if an un-
derstanding is reached, embody the understanding in a signed 
agreement. 
(b) Rescind unilateral changes in the terms and conditions of 
employment of the above unit employees, including shift 
schedule modifications, weekend work schedule modifications, 
reduction in employee work hours, and employee fingerprinting 
policy implementation. 
(c) Rescind the July 2, 2001 
suspension of Garry Kavanaugh 
given pursuant to the unlawfull
y implemented fingerprint pol-
icy. 
(d) Make employees whole for 
any loss of earnings and other 
benefits suffered as a result of
 the unlawful unilateral changes 
in the manner set forth in the remedy section of the decision. 
(e) Make Garry Kavanaugh whole for any loss of earnings 
and other benefits suffered as a 
result of his unlawful suspen-
sion. (f) Preserve and, within 14 days of a request, or such addi-
tional time as the Regional Director may allow for good cause 
shown, provide at a reasonable place designated by the Board 
or its agents, all payroll records, social security payment re-
cords, timecards, personnel records and reports, and all other 
records, including an electronic copy of such records if stored 
 MIMBRES MEMORIAL HOSPITAL & NURSING HOME
 405
in electronic form, necessary to
 analyze the amount of backpay 
due under the terms of this Order. 
(g) Within 14 days after service by the Region, post at its fa-
cility in Deming, New Mexico, copies of the attached notice 
marked ﬁAppendix.ﬂ
16  Copies of the notice, on forms provided 
by the Regional Director for Re
gion 28, after being signed by 
the Respondent™s authorized representative, shall be posted by 
the Respondent immediately upon 
receipt and maintained for 
60 consecutive days in conspicuous
 places including all places 
where notices to employees are customarily posted.  Reason-
able steps shall be taken by th
e Respondent to ensure that the 
notices are not altered, defaced,
 or covered by any other mate-
rial. In the event that, during the pendency of these proceed-
ings, the Respondent has gone out of business or closed the 
facility involved in these pr
oceedings, the Respondent shall 
duplicate and mail, at its own expe
nse, a copy of the notice to 
all current employees and former employees employed by the 
Respondent at any time since May 4, 2000. 
(h) Within 21 days after service by the Region, file with the 
Regional Director a sworn certifica
tion of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
IT IS FURTHER ORDERED
 that the complaint is dismissed inso-
far as it alleges violations of
 the Act not specifically found. 
 APPENDIX 
 NOTICE TO 
EMPLOYEES POSTED BY 
ORDER OF THE NATIONAL 
LABOR 
RELATIONS BOARD
 An Agency of the United States Government 
 The National Labor Relations Board has found that we violated 

Federal labor law and has ordered us to post and obey this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to barg
ain with us on your be-
half Act together with other employees for your benefit and 
protection  Choose not to engage in any of
 these protected activities. 
 WE WILL NOT
 do anything that interferes with these rights. 
WE WILL NOT
 fail or refuse to recognize and bargain with the 
United Steelworkers of America,
 District 12, Subdistrict 2, 
AFLŒCIO, CLC concerning the 
wages, hours, working condi-
tions and other terms and conditi
ons of employment of employ-
ees in the following units: 
Unit A All service, maintenance and clerical employees employed by 
the Respondent, but excluding technical and all other posi-
tions as well as supervisory, 
managerial, confidential employ-
ees as those terms are defined under the New Mexico Labor 
                                                          
 16 If this Order is enforced by a ju
dgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
Relations Act and the New Mexi
co Labor Relations Board™s 
rules and regulations. 
Unit B All technical employees employed by the Respondent, but 
excluding service, maintenance,
 clerical, and all other em-
ployees as well as supervisory, managerial, confidential em-
ployees as those terms are defined under the New Mexico La-
bor Relations Act and the Ne
w Mexico Labor Relations 
Board™s rules and regulations. 
 WE WILL NOT
 fail or refuse to respond to bargaining requests 
of the United Steelworkers of Amer
ica, District 12, Subdistrict 
2, AFLŒCIO, CLC, as the exclusive collective-bargaining rep-

resentative of employees in the above units. 
WE WILL NOT
 unilaterally change terms and conditions of 
employment of the above unit em
ployees, including changing 
shift schedules, changing weekend work schedules, reducing 
employee work hours, and impl
ementing an employee finger-
printing policy. 
WE WILL NOT
 suspend, or otherwis
e take adverse action 
against any employee, pursuant to any unlawfully implemented 
change in terms and conditions 
of employment of the above 
unit employees. 
WE WILL NOT
 in any like or related manner refuse to recog-
nize and bargain with the United Steelworkers of America, 
District 12, Subdistrict 2, AF
LŒCIO, CLC concerning wages, 
hours, working conditions and other terms and conditions of 
employment of employees in the above units. 
WE WILL NOT
 in any like or related manner interfere with, re-
strain, or coerce employees in the exercise of the rights guaran-
teed them by Section 7 of the Act. 
WE WILL 
notify the United Steelworkers of America, District 
12, Subdistrict 2, AFLŒCIO, CLC, in writing, that we recognize 
that Union as the exclusive collective-bargaining representative 
of our employees in the above 
units under Section 9(a) of the 
Act and will bargain with th
at Union concerning terms and 
conditions of employment for those employees. 
WE WILL
, on request, bargain with the United Steelworkers of 
America, District 12,
 Subdistrict 2, AFLŒCIO, CLC as the ex-
clusive representative of the em
ployees in the above appropri-
ate units concerning terms and c
onditions of employment and, 
if an understanding is reache
d, embody the understanding in a 
signed agreement. 
WE WILL 
rescind unilateral changes 
in the terms and condi-
tions of employment of the ab
ove unit employees, including 
shift schedule modifications, weekend work schedule modifica-
tions, reduction in employee wo
rk hours, and employee finger-
printing policy implementation. 
WE WILL 
rescind the July 2, 2001 suspension of Garry Kava-
naugh. WE WILL 
make employees whole, with interest, for any loss 
of earnings and other benefits su
ffered as a result of the unlaw-
ful unilateral changes we made. 
WE WILL 
make Garry Kavanaugh whole, with interest, for 
any loss of earnings and other benefits suffered as a result of 
his unlawful suspension.  COMMUNITY HEALTH 
SERVICES, INC., D/B/A MIMBRES 
MEMORIAL HOSPITAL AND 
NURSING 
HOME 